DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Okada et al. 2011/0241340.
In regard to claim 1, Okada et al. discloses a threaded connection for steel pipe, comprising: a tubular pin 1 formed from a tip portion of the steel pipe; and a tubular box 2 adapted to be made up on the pin as the pin is inserted therein,
wherein the pin includes:
a male thread 11 provided on an outer periphery of the pin; a nose 16 formed from a tip portion of the pin, the nose having an outer diameter smaller than an inner diameter of a portion of the box that faces the nose when the pin and the box have been made up;

the pin sealing surface includes a first curvature surface (transition from 18 to 13), a second curvature surface (transition from 13 to 44) and a first taper surface (taper of surface 13), the first curvature surface being located closer to the pin shoulder surface than the second curvature surface is, the second curvature surface being located more distant from the pin shoulder surface than the first curvature surface is, the first taper surface being located between the first curvature surface and the second curvature surface,
the box includes:
a female thread 21 provided on an inner periphery of the box, the female thread corresponding to the male thread;
a box shoulder surface 24 facing the pin shoulder surface, the box shoulder surface being in contact with the pin shoulder surface when the pin and the box have been made up; and
a box sealing surface 23 facing the pin sealing surface, the box sealing surface being in contact with the pin sealing surface when the pin and the box have been made up,
the box sealing surface includes a third curvature surface RB, a fourth curvature surface RA and a second taper surface TA, the third curvature surface being located closer to the box shoulder surface than the fourth curvature surface is, the fourth curvature surface being located more distant from the box shoulder surface than the third curvature surface is, the second taper surface being located between the third curvature surface and the fourth curvature surface,
the box sealing surface has a seal point (length 45) on the second taper surface located at a midpoint as determined along a direction of a pipe axis,

a shoulder angle between the pin shoulder surface or the box shoulder surface and a plane perpendicular to the pipe axis is 2 to 13 degrees (see paragraph 50, 8 degrees), and
a seal wall-thickness ratio of a wall thickness of the box to a wall thickness of the pin as measured at the seal point is 1.7 or higher (see fig. 1B).
In regard to claim 2, wherein the seal-point distance is 13 to 25 mm (see paragraph 67, 15mm); the shoulder angle is 2 to 10 degrees (see paragraph 50, 8 degrees); and the seal wall-thickness ratio is 1.8 to 3.0 (see fig. 1B).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. CA ‘189, Yamaguchi, Sonobe, MacArthur, Matsuki, Chelette, Read, Barringer, Sinclair, Dutilleul and Oku all disclose similar couplings that are common and well known in the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E. BOCHNA whose telephone number is (571)272-7078.  The examiner can normally be reached on Monday-Friday 8:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID BOCHNA/Primary Examiner, Art Unit 3679